For Immediate Release Contact: James R. Moore, CFO or Willing L. Biddle, COO Urstadt Biddle Properties Inc. (203) 863-8200 Urstadt Biddle Properties Inc.Reports Operating Results For Second Quarter And First Half of Fiscal 2007 GREENWICH, CONNECTICUT, June 8, 2007 - Urstadt Biddle Properties Inc. (NYSE:UBA and UBP), a real estate investment trust, today announced its second quarter and six months financial results for the period ended April 30, 2007. Diluted funds from operations (“FFO”) for the quarter ended April 30, 2007 amounted to $13,811,000 or $0.50 per Common share and $0.55 per Class A Common share compared to $7,104,000 or $0.25 per Common share and $0.28 per Class A Common share in the second quarter of fiscal 2006.For the first six months of fiscal 2007, diluted FFO amounted to $21,957,000 or $0.78 per Common share and $0.87 per Class A Common share compared to $14,445,000 or $0.52 per Common share and $0.58 per Class A Common share in the same period of fiscal 2006. Net income from continuing operations applicable to Common and Class A Common stockholders for the quarter was $10,289,000 or $0.37 per diluted Common share and $0.41 per diluted Class A Common share compared to $3,634,000, or $0.14 per diluted Common share and $0.15 per diluted Class A Common share in last year’s second quarter.Net income from continuing operations applicable to Common and Class A Common stockholders for the first six months of fiscal 2007 was $14,985,000 or $0.54 per diluted Common share and $0.60 per diluted Class A Common share compared to $7,652,000 or $0.29 per diluted Common share and $0.32 per diluted Class A Common share, for the same period last year.Net income in the six-month and three-month periods ended April 30, 2007 included a gain on sale of property of $11,409,000. FFO and net income from continuing operations applicable to Common and Class A Common stockholders for the six month and three month periods ended April 30, 2007 include income from the settlement of a lease guaranty obligation of $6,000,000. Willing Biddle, President, commented that “This quarter’s operating results reflect a slightly higher occupancy level compared to a year ago and an increase in rental revenue growth in 2007 in the core portfolio.At April 30, 2007, our core portfolio was nearly 98% leased.We are pleased to report that most of our retail lease renewals and new tenant leases signed during this quarter were at generally higher rental rates than the expired rates.”Mr. Biddle also noted that “During the quarter, we completed the sale of our remaining non-core retail property in Tempe, Arizona at an $11.4 million gain and reinvested the net proceeds into the purchase a grocery anchored shopping center in Emerson, New Jersey.” Mr. Biddle continued, “We expect to commence renovation at the Emerson property shortly and anticipate that rents at the center over the next twelve months will be increased through renovations andre-tenanting.We also succeeded during the quarter in delivering 107,000 square feet of retail space to BJ’s Wholesale Club at our Stratford, CT shopping center.The space had been vacant for several years although the former tenant’s rent had been guaranteed through 2016.In addition, we executed a 20,000 sf lease with Modell’s Sporting Goods at our Stamford, CT shopping center.Both tenants expect to open this fall.We have purchased two retail properties totaling 104,000 square feet in our core market since the beginning of this fiscal year. 5 We are optimistic about the financial performance of the Company for the balance of the year and one of our primary objectives is to continue to seek high quality property acquisitions that will be accretive to our earnings.” At their regular quarterly meeting, the Directors of Urstadt Biddle Properties Inc. declared regular quarterly dividends on the Company’s Class A Common Stock (UBA) and Common Stock (UBP).The dividends were declared in the amount of 23.0¢ for each share of Class A Common Stock and 20.75¢ for each share of Common Stock.The dividends were declared at the same rate as the previous quarter and are the 150th consecutive quarterly dividends declared since the Company began operating in 1969. UBP is a self-administered equity real estate trust providing investors with a means of participating in ownership of income-producing properties with investment liquidity. UBP owns thirty-seven (38) properties containing 3.7 million square feet of space. Non-GAAP Financial Measure Funds from Operations (“FFO”) The Company considers FFO to be a meaningful additional measure of operating performance because it primarily excludes the assumption that the value of its real estate assets diminishes predictably over time and industry analysts have accepted it as a performance measure.FFO is presented to assist investors in analyzing the performance of the Company.The Company reports FFO in addition to net income applicable to common shareholders and net cash provided by operating activities.FFO is helpful as it excludes various items included in net income that are not indicative of the Company’s operating performance, such as gains (or losses) from sales of property and depreciation and amortization.The Company has adopted the definition suggested by the National Association of Real Estate Investment Trusts (“NAREIT”).The Company defines FFO as net income computed in accordance with generally accepted accounting principles, excluding gains (or losses) from sales of property plus real estate related depreciation and amortization, and after adjustments for unconsolidated joint ventures.FFO does not represent cash flows from operating activities in accordance with GAAP and is not indicative of cash available to fund cash needs.FFO should not be considered as an alternative to net income as an indicator of the Company’s operating performance or as an alternative to cash flow as a measure of liquidity.Since all companies do not calculate FFO in a similar fashion, the Company’s calculation of FFO presented herein may not be comparable to similarly titled measures as reported by other companies. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among other things, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. 6 Urstadt Biddle Properties inc. (NYSE: UBA and UBP) Six Months and Three Months Ended April 30, 2007 and 2006 (In thousands, except per share data) (UNAUDITED) Six Months Ended Three Months Ended April 30, April 30, 2007 2006 2007 2006 Revenues Base rents $ 28,690 $ 27,373 $ 14,213 $ 13,621 Recoveries from tenants 8,922 9,068 4,303 4,527 Settlement of lease guaranty obligation 6,000 - 6,000 - Lease termination income 115 - 115 - Mortgage interest and other 643 332 532 140 44,370 36,773 25,163 18,288 Expenses Property operating 6,313 6,577 3,314 3,363 Property taxes 5,340 4,974 2,749 2,511 Depreciation and amortization 6,631 6,416 3,365 3,275 General and administrative 2,478 2,488 1,198 1,167 Directors' fees and expenses 126 144 54 52 20,888 20,599 10,680 10,368 Operating Income 23,482 16,174 14,483 7,920 Interest expense (3,961 ) (4,244 ) (2,006 ) (2,115 ) Interest, dividends and other investment income 231 487 196 211 Income before Minority Interest and Discontinued Operations 19,752 12,417 12,673 6,016 Minority interest in consolidated joint venture (96 ) (94 ) (49 ) (47 ) Income from Continuing Operations before Discontinued Operations 19,656 12,323 12,624 5,969 Discontinued Operations: Income from discontinued operations 252 241 135 125 Gain on sale of property 11,409 - 11,409 - Income from Discontinued Operations 11,661 241 11,544 125 Net Income 31,317 12,564 24,168 6,094 Preferred stock dividends (4,671 ) (4,671 ) (2,335 ) (2,335 ) Net Income Applicable to Common and Class A Common Stockholders $ 26,646 $ 7,893 $ 21,833 $ 3,759 Diluted earnings per share: Per Common Share: Income from continuing operations $ 0.54 $ 0.29 $ 0.37 $ 0.14 Income from discontinued operations $ 0.41 $ - $ 0.41 $ - Net Income Applicable to Common Stockholders $ 0.95 $ 0.29 $ 0.78 $ 0.14 Per Class A Common Share: Income from continuing operations $ 0.60 $ 0.32 $ 0.41 $ 0.15 Income from discontinued operations $ 0.46 $ - $ 0.45 $ - Net Income Applicable to Class A Common Stockholders $ 1.06 $ 0.32 $ 0.86 $ 0.15 Weighted Average Number of Shares Outstanding: Common and Common Equivalent 7,297 7,168 7,331 7,187 Class A Common 18,738 18,656 18,737 18,669 7 Urstadt Biddle Properties inc. (NYSE: UBA and UBP) Six Months and Three Months Ended April 30, 2007 and 2006 (In thousands, except per share data) Reconciliation of Net Income Available to Common Stockholders to Funds from Operations(amounts in thousands, except per share data) Six Months Ended Three Months Ended April 30, April 30, 2007 2006 2007 2006 Net Income Applicable to Common and Class A Common Stockholders $ 26,646 $ 7,893 $ 21,833 $ 3,759 Plus:Real property depreciation 5,141 4,924 2,599 2,492 Amortization of tenant improvements and allowances 1,148 1,149 587 637 Amortization of deferred leasing costs 293 299 152 126 Minority interests 96 94 49 47 Depreciation and amortization on discontinued operations 42 86 - 43 Less:Gain on Sale of Property (11,409 ) - (11,409 ) - Funds from Operations (Diluted) $ 21,957 $ 14,445 $ 13,811 $ 7,104 Per Share: Funds from Operations (Diluted): Common $ 0.78 $ 0.52 $ 0.50 $ 0.25 Class A Common $ 0.87 $ 0.58 $ 0.55 $ 0.28 Balance Sheet Highlights (in thousands) April 30, October 31, 2007 2006 (Unaudited) Assets Real Estate investments before accumulated depreciation $ 513,884 $ 495,543 Total Assets $ 468,780 $ 451,350 Liabilities Secured revolving credit line and mortgage notes payable $ 106,520 $ 104,341 Total liabilities $ 113,987 $ 112,829 Redeemable Preferred Stock $ 52,747 $ 52,747 Minority interest $ 5,318 $ 5,318 Total shareholders’ equity $ 296,728 $ 280,456
